Per curiam.
In these three disciplinary matters, the State Bar, following *431findings of probable cause by the Investigative Panel, properly served Respondent, Lynn Finney Haywood, with Notices of Discipline alleging violations of various professional standards in connection with her representation of three clients. Haywood failed to file a Notice of Rejection in any of these cases, and is, accordingly, in default. Bar Rule 4-208.1 (b). Based on Haywood’s admissions by virtue of her default, her prior disciplinary infractions, and the pattern of Haywood’s neglect and abandonment of client matters as reflected in these cases, we order Haywood disbarred from the practice of law in this state.
In these cases Haywood agreed to handle the client’s case, did not perform work for the client, did not respond to the client’s queries about the status of the client’s case, did not return the client’s file or Haywood’s unearned fee on the client’s request, converted the client’s money to her own and commingled it with that of her own, and failed to file a response to the Notice of Investigation in each case as required by Bar Rule 4-204.3. In addition, in one case Haywood demanded and received illegal narcotics as payment for legal services she stated she would perform.
We agree with the State Bar that Haywood’s conduct in these cases violated the following professional standards of Bar Rule 4-102 (d): 3 (illegal professional conduct involving moral turpitude); 4 (professional conduct involving dishonesty, fraud, deceit or wilful misrepresentation); 5 (false, fraudulent or misleading communications); 21 (failure to withdraw from employment when discharged by the client); 22 (failure to properly withdraw from employment); 23 (failure on withdrawal from employment to promptly refund unearned fees); 44 (wilful abandonment or disregard of a client’s legal matter); 45 (using false statements or otherwise engaging in illegal conduct or conduct in violation of disciplinary rules in the representation of a client); 63 (failure to maintain complete records of client); 65 (commingling client funds with those of the lawyer); 68 (failure to respond to disciplinary authorities in accordance with disciplinary rules). We also agree that the following aggravating circumstances are present in these cases, warranting increased discipline: Haywood’s prior disciplinary offenses,1 the pattern of misconduct and multiple offenses, her dishonest motive, her refusal to acknowledge the wrongful nature of her conduct, her indifference to making restitution and her failure to comply with the rules of the disciplinary authorities.
Accordingly, Haywood is disbarred from the practice of law in Georgia. She is reminded of her duties under Bar Rule 4-219 (c).
*432Decided September 22, 1997.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


All the Justices concur.


 On September 23, 1994 this Court ordered that Haywood receive a public reprimand for violations of Standards 22, 44 and 68, and she was given an Investigative Panel reprimand on March 22, 1996.